Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered November 14, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The alleged errors claimed by the defendant are either unpreserved for appellate review, without merit, or were cured by the trial court’s prompt instructions to the jury.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., S. Miller, Goldstein and Smith, JJ., concur.